DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:
Subcombination IA: figure 12A;
Subcombination IB: figure 12B;
Subcombination IC: figure 12C;
Subcombination ID: figure 12D;
Subcombination IE: figure 12E;
Subcombination IF: figure 12F; and
Subcombination IG: figure 12G.
Group II:
Subcombination IIA: figure 1-6, 7A, 7B, 8, 9, 11;
Subcombination IIB: figure 16A, 16B;
Subcombination IIC: figure 17A, 17B;
Subcombination IID: figure 18A, 18B;
Subcombination IIE: figure 19A, 19B;
Subcombination IIF: figure 20A, 20B;
Subcombination IIG: figure 21A, 21B, 21C; and
Subcombination IIH: figure 22A, 22B, 22C.
The inventions are independent or distinct, each from the other because:
Group I Subcombinations IA-IG are arrangements of supply tubes and Group II Subcombinations IIA-IIH are different types of valve actuators are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Group I subcombination IA-IG has separate utility such as supply pipes; and Group II subcombination IIA-IIG has separate utility such as valve actuators .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In Group I, Subcombination IA, fig. 12A, fluid supply hoses arranged in a hose by hose configuration without a third housing hose; Subcombination IB, fig.. 12B, fluid supply hoses with the second hose circumscribed in the first hose; Subcombination IC, Fig. fluid supply hoses arranged in a second hose circumscribed by the first hose and held in place with extensions; Subcombination ID, fig. 12D, first hose and second hose are attached hemispherical shapes; Subcombination IE, fig. 12E, a first hose has tubular openings for both supply lines; Subcombination IF, fig. 12F, a third hose houses a first hose that circumscribes a second hose; Subcombination IG, fig. 12G, a third hose houses fluid supply hoses arranged in a hose by hose configuration. Each of the Subcombinations in Group I has different plurality of pipe groupings found in different areas of USPC class 138 subclasses 111-139.
In Group II, Subcombination IIA: figure 1-6, 7A, 7B, 8, 9, 11, actuator for disc valve is a pivot and rotating control lever; Subcombination IIB, figs. 16A, 16B, actuator for disc valve is a twin rocker arm; Subcombination IIC: figs. 17A, 17B, actuator for disc valve is a cross rocker; Subcombination IID, figs. 18A, 18B, actuator for disc valve is a rocker arm and swivel lever; Subcombination IIE, figs. 19A, 19B, actuator for disc valve is a joy stick; Subcombination IIF, figs. 20A, 20B, actuator for disc valve is a twin roller action with rack and pinion; Subcombination IIG, figs. 21A, 21B, 21C, actuator for disc valve is a twin slide action with rack and pinion; and Subcombination IIH, figs. 22A, 22B, 22C, actuator for disc valve is a twin stick action with rack and pinion. Each of the Subcombinations in Group II has a different actuators found in USPC class 251 subclasses 213, 215, 228-235, and 248-261.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753